Citation Nr: 0011379	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-52 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
secondary to a service-connected right leg disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a neighbor


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty service from October 1974 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim for entitlement to 
service connection for a psychiatric disorder on a secondary 
basis.  

In a decision dated in April 1999, the Board, in pertinent 
part, affirmed the RO's denial of the instant issue.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  In August 1999, the parties filed a 
Joint Motion for Partial Remand and To Stay Further 
Proceedings with reference to this issue.  By Order entered 
August 12, 1999, the Court vacated the Board's July 1997 
decision with respect to the veteran's claim for a 
psychiatric disorder, and remanded the case pursuant to 
38 U.S.C.A. § 7252(a).  Parenthetically, the Board notes that 
the April 1999 decision also remanded the issue of secondary 
service connection for a back disorder, which was not part of 
the Veterans Claims Court Order nor is it considered herein.  


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Veterans Claims Court.  Reference was made to the holding 
in the case of Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the Veterans Claims Court's August 1999 Order, 
the Board finds that due process requires a remand of the 
case.  First, the veteran has testified that a treating 
physician told him that there "may be" a correlation 
between his psychiatric disorder and his service-connected 
right leg disorder; however, no such statement is contained 
in the claims file.  Nonetheless, the veteran should be 
provided with the opportunity to associate the referenced 
medical opinion and any other supporting evidence with the 
claims file.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
but see Bostain v. West, 11 Vet. App. 124 (1998) (may or may 
not language too speculative to establish plausible claim).

Further, given the current posture of the claim, the Board 
finds that a VA examination in necessary in order to again 
address the medical issue of whether the veteran's 
psychiatric disorder is related to his service-connected 
right leg disability.  Finally, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a psychiatric 
disorder, not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  As part of this development, the 
appellant is informed that he should 
obtain any and all records from his 
treating physician that support or 
further explain the opinion that there 
may be a relationship.  To the extent he 
may desire the assistance of the RO in 
attempting to obtain those records, he 
should make that request.

2.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to the 
appropriate VA examiner for a medical 
examination and opinion regarding the 
veteran's psychiatric disorder.  
Specifically, after reviewing the records 
and examining the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

(a)  What is the nature of the veteran's 
current psychiatric disorder?

(b)  What is the apparent etiology of any 
disorder found?  

(c)  Thereafter, the medical examiner 
should enter an opinion as to the 
relationship, if any, between the 
veteran's service-connected right leg 
disability and any current psychiatric 
disorder.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.  If the matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  If the 
matter can not be resolved without 
examination, one should be scheduled.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder on 
a secondary basis.  In the event the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


